Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,290,465. Although the claims at issue are not identical, they are not patentably distinct from each other because  for example independent claim 1 of the current application is an obvious variation of claim 1 of U.S. Patent No. 11,290,465.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2008/0117838A1) to Yee et al. discloses conference roll call which teaches: A facility is described for providing conference roll calls that identify participants in electronically facilitated conferences. In various embodiments, the facility receives identifiers of participants in an electronically facilitated conference and displays a list of the participants in a roll call. The list can include indications of which participant is speaking, whether participants are authenticated, and other information associated with the participant, such as the participant's name.
--(WO2020178752A1) to Doiron et al. discloses: Method, Implemented By Second Party, Of Using A Blockchain To Evidence That First Party Agrees To A Statement, By Generating Cryptographic Signature Of Second Party By Signing Portion Of Data Comprising Piece Of Information Of First Party which teaches: Abstract
NOVELTY - The method involves a second party (103b) receiving confirmation that the first party (103a) agrees to the statement. The second party receives a piece of information of the first party that is unavailable to the second party until after the confirmation, and after the first party has generated a cryptographic signature of the first party to indicate the agreement in addition to the confirmation. To indicate that the second party attests to the receipt of the confirmation by the first party, the second party generates a cryptographic signature of the second party by signing a portion of data comprising the piece of information or its transformation. One or more transactions are sent to a network (101) of nodes (104) in a form comprising the signature of the first party included in at least one of the one or more transactions and the signature of the second party included in at least one of the one or more transactions.
--(US 2021/0258308A1) to Avetisov et al. discloses out-of-band authentication to access web service with indication of physical access to client device which teaches: [0087] In some embodiments, the mobile device 101 may cryptographically sign or transmit other data to the server or generate other data either for offline out-of-band authentication or as indication of physical access. In some example embodiments, a result of processing notification data on the mobile device 101 may be displayed for input on the client device 135 or otherwise conveyed to the client device. In some example embodiments, indication of physical presence may be conveyed in connection with other data transmitted to the remoted server by the mobile device 101, such as by including a determined result of processing notification data for indication of physical presence in the data that is signed to generate the signature, or the determined result may be transmitted in association with the signature by the mobile device 101. In some other example embodiments, a determined result of processing notification data for indication of physical presence may be input or otherwise conveyed to the client device 135 requesting access to an online resource 147 and received by the server from the client device. Similarly, a determined result of processing notification data for authentication of the user when the mobile device 101 lacks access to a network may be input or otherwise conveyed to the client device 135 requesting access to an online resource 147 and received by the server from the client device. In some example embodiments, the determined result may be a code, like an alphanumeric string of characters, indicative of successful processing of the notification data by the mobile device 101. Some embodiments may truncate a determined result, or select characters therefrom based on a given schema to generate the code, such that the code may be fewer characters than the determined result but reliant on successful determination of the result. The desired amount of entropy in the code may be configurable for different relying parties or different assets available from relying parties. In other words, a number of characters corresponding to a length of the code may be configurable, like a 4-character code or 8 or 16 or other number of characters. The higher the number of characters, the greater degree of entropy, and thus the more difficulty of a random input (or a guess) correctly matching the code. As referenced herein, such as above an elsewhere, a code, string, or value may comprise multiple values, or symbols. For example, a code, string, or value may comprise multiple numbers, characters, alphanumeric characters, or symbols. In some cases, a symbol may be representative of multiple numbers, characters, or alphanumeric characters—such as based on an encoding of such symbols which in some cases may be represented, such as visually, by a single element (e.g., like an emoji, or pi (it), Lambda (k), and the like). Symbols may include forms of punctuation, or other characters, which may be utilized within a given formal language, or which may be defined formally within the context of communicating data between entities for authentication operations, and thus need not be restricted to a (or any one) pre-existing formal language, like English or Mandarin, or the pre-existing encoding thereof utilized by computing devices, but rather may be based on or comingle such existing formals language symbols, or include other bespoke symbols as defined formally for exchange between participant entities. In other words, a set of values may be a set of symbols, and in some cases, may differ in length, such as depending on encoding (e.g., where a symbol is represented individually in one encoding, but is represented by multiple symbols in accordance with a different encoding), or may include additional entropy (e.g., punctuational marks, or mathematical symbols, or the like) when incorporated. In various embodiments herein, additional symbols may be utilized in connection with alphanumeric text, and alphanumeric texts may include symbols, like punctuation or other symbols, such as those within the American Standard Code for Information Interchange (ASCII), or other encoding standards for electronic communications, such as Unicode for emojis, and the like, and in some cases multiple such standards or a bespoke set of symbols may be supported or utilized. Thus, in some example embodiments, symbols may be utilized to increase entropy during data exchange (e.g., by virtue of representation of a symbol in a first encoding by multiple symbols in accordance with a different encoding) while minimizing amount of user input (e.g., by selection of a reduced set of symbols in a first encoding that is then communicated via the different encoding with higher entropy). Embodiments may also increase entropy in other ways, such as by configurations implementing case-sensitivity (e.g., for letters of an alphabet), and thus increasing the number of possible combinations for a valid entry without increasing code length. Accordingly, implementation of a relatively short code (e.g., having 4, 8 or 16 values) may confer a relatively high degree of security with minimal fatigue on the user (e.g., where the user inputs such values). Rate limiting code input/number of possible attempts and time-out (e.g., after 2, 5 or 10 minutes) for acceptance of a valid code may substantially mitigate possibility of abuse. In some embodiment, deterministic functions, like hash functions, like a SHA-256 or other hashing function, may be implemented to increase entropy. Some embodiments may implement a hashing function to generate a code based on multiple values, but which does not reveal those values. For example, notification data may be obtained and decrypted to determine a first value, like a plaintext value indicative of successful decryption with the private key that corresponds to the public key by which the first value was encrypted, which may be concatenated with a second value, like a value corresponding to a credential (like a representation thereof) by which the user authenticate with the mobile device to permit utilization of the private key to obtain the first value. In turn, the hashing function may take as input the first value and the second value to generate a hash from which values of a code are then selected. A remote server, which may generate the first value in association with an access attempt by the client device 135, encrypt that value with the public key of the key-pair for which the mobile device 101 retains the private key, and stores representations of credentials previously received from the mobile device, may thus verify a received code in response to the notification data (e.g., by generation of a hash and selection of values of the code for verification of the received code in accordance with the same schema and based on the expected values).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651